Citation Nr: 0818674	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-03 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

In March 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge in a video conference from 
Hartford, Connecticut; a transcript of that hearing is of 
record.  

In October 2006, the Board remanded the claim for TDIU to the 
RO to afford due process and for other development.  
Following its completion of the Board's requested actions, 
the RO continued the denial of the veteran's claim (as 
reflected in a February 2008 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.  

In a March 2007 statement, the veteran advanced a claim of 
entitlement to service connection for depression to include 
as secondary to his service connected right eye.  In the SSOC 
of February 2008, the RO indicated that that matter would be 
addressed separately.  As that issue has not been developed 
for Board review, it remains within the jurisdiction of the 
RO.

Additional evidence was received following issuance of the 
February 2008 SSOC.  While this evidence addresses the 
veteran's Social Security Administration disability claim, 
reflecting the award of disability benefits effective 
November 2000, this is duplicative of evidence received in 
July 2007, and previously considered in the February 2008 
SSOC.  Hence, there is no need to obtain from the veteran a 
waiver of consideration of this evidence by the RO.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The veteran's only service-connected disability consists 
of macular degeneration of the right eye, secondary to 
trauma, with retained foreign body, sclerotic cataract and 
defective vision (light perception), rated as 30 percent 
disabling.
 
3.  The veteran has an eight grade education, but the 
evidence also reflects that he acquired a GED during service; 
he is not currently employed.

4.  Competent medical evidence does not indicate that the 
veteran's service-connected disability alone precludes him 
from engaging in substantially gainful employment that is 
consistent with his education and occupational experience. 


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 3.340, 4.16 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in May 2004 and November 2006.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Law and Regulations

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2007).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 
(2007).

For the above purpose of TDIU, one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability:  (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
Disabilities resulting from common etiology or a single 
accident; (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (4) Multiple injuries incurred in 
action; or (5) Multiple disabilities incurred as a prisoner 
of war. 

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.  See 38 C.F.R. § 4.16(a) (2007). 

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2007).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A high disability rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
However, the question in a total rating case based upon 
individual unemployability due to service-connected 
disabilities is whether the veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the veteran is, in fact, employed.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

Factual Background and Analysis

The veteran contends that he is entitled to TDIU, as his 
macular degeneration of the right eye, secondary to trauma, 
with retained foreign body, sclerotic cataract and defective 
vision (light perception) (hereinafter "macular degeneration 
of the right eye") renders him unemployable.

In the context of a December 1969 VA examination, it was 
reported that the veteran then was having difficulty getting 
employment and that he could do little except basic labor.  

Associated with the claims folder are records from the Social 
Security Administration (SSA), indicating that the veteran 
was awarded SSA disability benefits effective in November 
2000.  A March 2001 examination report from The Hand Center 
of Waterbury, it was noted that the veteran was unrestricted 
in his ability to sit stand, walk or bend but that he was 
best suited to sedentary and light activities as a result of 
his orthopedic problems.  The examiner also predicted that 
upon reaching maximum medical improvement he was not expected 
to be able to return to laboring or activities such as 
driving a bus.  Another examination from April 2001 
psychology evaluation performed by H.M.W., Ph.D. also 
reported that in addition to his injuries associated with the 
fall, the veteran had a damaged liver from past alcoholism as 
well as that he was arthritic.  The examiner felt that he 
might be able to handle a job situation that did not require 
mobility of his arms and shoulders.  

A December 2004 VA visual field examination worksheet 
documented light perception in the right eye and 20/50 (far 
and near for the left eye) corrected to 20/40- (far) and 
20/40 (near).  The associated December 2004 vision 
examination reported that the veteran's vision in his left 
eye was corrected to 20/30- with light perception in the 
right eye secondary to trauma.  The examiner did not identify 
any cognitive or visual impairments to the veteran's capacity 
for education.  

March 2005 VA mental health progress notes indicate that the 
veteran enjoyed cleaning his surroundings and that he also 
enjoyed hobbies including driving his motorcycle and playing 
pool as limited by his asserted declining vision.  He also 
reported during that examination that although he only 
completed a formal eighth grade education, he had acquired a 
high school GED when he was in the service.  

A private doctor of optometry reported in January 2006 that 
the veteran should not drive professionally in that his best 
vision was light perception in the right eye and 20/50 to 
20/40 in the left eye.  

The veteran has a single service connected disorder, macular 
degeneration of the right eye, evaluated as 30 percent 
disabling.  The schedular rating criteria for TDIU 
consideration under 38 C.F.R. § 4.16(a) are not met in this 
case.  

Based upon the evidence of record, the Board finds the 
persuasive evidence does not demonstrate the veteran is 
unemployable as a result of his service-connected disability.  
The March and April 2001 examinations suggest that despite 
his orthopedic limitations attributable to that injury he 
would still be able to handle a job situation that did not 
require mobility of his arms and shoulders, thus indicating 
that the right eye impairment would not deter some form of 
gainful employment should the veteran seek to return to the 
workforce. 

The evidence clearly demonstrates that his injuries as a 
result of his fall from a roof alone led to his Social 
Security disability award as well as the termination of his 
employment as a bus driver.  Moreover, medical evidence from 
that incident indicates that his physical limitations are 
associated with orthopedic sequelae and not his service 
connected vision disorder.  While he may be limited as a 
result of his vision disorder from engaging in a commercial 
driving occupation, there is no suggestion that he is 
precluded from other forms of employment solely as a result 
of that disorder particularly given the he still can and does 
engage in housekeeping as well as playing pool and even 
driving a motorcycle.  

There is no medical evidence to suggest that the veteran is 
unemployable as a result of his service connected disability 
alone.  The Board notes that the veteran's opinion as to 
medical matters, no matter how sincere, is without probative 
value because he, as a lay person, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002).   


ORDER

Entitlement to TDIU is denied.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


